Citation Nr: 0413192	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-23 173	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether eligibility to education benefits under the 
Montgomery GI Bill - Selected Reserves (Chapter 1606) 
education program was established in error.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979.  He also had Active Guard and Reserve service 
in the Texas Army National Guard from September 1983 to 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the veteran was granted entitlement to 
education benefits under the Montgomery GI Bill-Selected 
Reserve (MGIB-SR) program authorized by 10 U.S.C. Chapter 
1606 in June 2003.  The veteran received payments under that 
program for a short time until they were terminated because 
he was found ineligible for such benefits.  

The veteran was notified of an overpayment in July 2003.  The 
veteran submitted his substantive appeal in this case in 
August 2003.  On his VA Form 9 the veteran indicated that he 
was appealing the "reclaim of education money of $874."  It 
appears that this statement represents a claim challenging a 
debt owed VA or a claim for a waiver of collection of a debt.  
These questions are referred to the RO for further action.


FINDINGS OF FACT

1.  The veteran served on active duty from December 1976 to 
December 1979.  He had Active Guard and Reserve (AGR) service 
from September 1983 until his retirement in February 2003.

2.  The RO determined that a Department of Defense Master 
Record indicated that the veteran was eligible for 
educational assistance benefits under 10 U.S.C. Chapter 1606 
(Chapter 1606) as a member of the Selected Reserve.

3.  The RO granted entitlement to educational assistance 
benefits under the Montgomery GI Bill-Selected Reserve 
(Chapter 1606) in June 2003.

4.  The RO terminated the veteran's entitlement to Chapter 
1606 benefits in June 2003.  This was based on a 
determination that he was no longer in the Selected Reserve.

5.  The veteran has never disputed the RO's determinations 
regarding eligibility for Chapter 1606 benefits.  In his 
notice of disagreement and in a substantive appeal, he 
maintained that he was entitled to educational assistance 
benefits under a different program.


CONCLUSION OF LAW

There has been no appeal with respect to eligibility for 
Montgomery GI Bill-Selected Reserve (Chapter 1606) benefits.  
38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 2002); 38 C.F.R. 
§§ 19.4, 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran submitted an electronic application for education 
benefits under 38 U.S.C. Chapter 30 (Chapter 30) in January 
2003.  He reported serving on active duty from December 27, 
1976, to December 11, 1979.  He also reported service in the 
Army National Guard for the period from September 30, 1983, 
to February 28, 2003.

The veteran also included comments in the Remarks section of 
the application form wherein he indicated that he served on 
active duty with the Texas Army National Guard under Title 32 
of the United States Code.  He added that he thought that the 
unused benefits of his GI Bill would "freeze" until he was 
released from "active duty."  He said that he was currently 
on terminal leave pending his retirement after more than 22 
years of active duty.

The RO wrote to the veteran and acknowledged receipt of his 
electronic application.  He was asked to submit a VA Form 21-
4138 with his signature in order to complete his application 
for benefits.

The veteran responded in February 2003.  He repeated his 
assertion that his unused GI Bill benefits should be 
"frozen" during his period of "active duty."  He said he 
was requesting three years of benefits under the GI Bill.

The RO denied the veteran's claim for benefits under the 
Montgomery GI Bill (MGIB) (Chapter 30) in March 2003.  He was 
informed that he did not meet the eligibility criteria.

Associated with the education file is a Master Record from 
the Department of Defense (DoD) that addresses the veteran's 
eligibility for education benefits under 10 U.S.C. Chapter 
1606 (Chapter 1606).  The record reported a basic eligibility 
date of April 11, 2000.  This was reported as the veteran's 
initial period of service with the Army National Guard.

The veteran submitted a second application for education 
benefits under Chapter 30 in April 2003.  The RO granted 
education benefits to the veteran in June 2003.  However, the 
grant of benefits was under the Montgomery GI Bill - Selected 
Reserve (MGIB-SR) program, or Chapter 1606.  The veteran was 
informed that the benefits would begin June 10, 2003.

The veteran submitted his notice of disagreement in June 
2003.  He specifically disagreed with the fact that he was 
not awarded benefits under the MGIB (Vietnam Era GI Education 
Bill).  He noted that he joined the service in December 1976 
in order to specifically meet the January 1, 1977, deadline 
to qualify for benefits.  He also informed the RO that he had 
retired from the Army National Guard as of February 28, 2003.

The RO terminated the veteran's benefits under the MGIB-SR in 
June 2003.  The RO said this was based on information 
received from DoD that the veteran was no longer in the 
Selected Reserves.  

The RO also denied the veteran's claim for entitlement to 
education benefits under the Montgomery GI Bill - Active Duty 
(Vietnam Era GI Education Bill).  The RO stated that the 
program was terminated by Congress on December 31, 1989, and 
that no payments could be made under the program after that 
date.

The RO issued a statement of the case (SOC), with the issue 
styled as eligibility to education benefits under the MGIB-SR 
education program.

The veteran submitted his appeal in August 2003.  He did not 
dispute the RO's determinations regarding eligibility under 
Chapter 1606 benefits.  The veteran's appeal focused on being 
afforded benefits under Montgomery GI Bill-Active Duty.  He 
again recounted his period of active duty from December 1976 
to December 1979 and his service in the Active Guard and 
Reserve (AGR) from September 1983 until his retirement in 
February 2003.

II.  Analysis

Certain reservists are eligible for education assistance 
under the provisions found at 10 U.S.C. Chapter 1606.  The 
first requirement is that they be a member of the Selected 
Reserve as defined by regulation at 38 C.F.R. §§ 21.7520 
(a)(1), (a)(2) (2003).  A branch of the Armed Forces is the 
only authority to determine whether a reservist is eligible 
to receive benefits pursuant to 10 U.S.C. Chapter 1606.  
38 C.F.R. § 21.7540 (a) (2003).  However, an individual of 
the Selected Reserve that is serving as an active member of 
the AGR is not eligible for Chapter 1606 benefits.  (M22-4, 
Part 8, Chapter 1, paragraph 1.03, subsection e).  

In this case the RO cited to a DoD 1606 Master Record as 
listing the veteran as eligible for Chapter 1606 benefits.  
Benefits were first granted on that basis.  The benefits were 
later terminated based on knowledge of the veteran's 
retirement from the National Guard in February 2003.

The veteran has always claimed that he was in AGR status from 
September 1983 until his retirement, with two periods of 
Title 10 active duty, one in 1991 and one in 2002.  As a 
member of the AGR he would have been ineligible for Chapter 
1606 during the period he was in that status.

In any event, the issue of whether the veteran's eligibility 
was established in error is not the subject of his appeal.  
The veteran has steadfastly argued for entitlement to 
education benefits under the Montgomery GI Bill-Active Duty 
(Vietnam Era GI Education Bill), what he claims as 38 U.S.C. 
Chapter 34 benefits.  (This will be further addressed in the 
Remand section of this decision.)

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107 (West 2002); 38 C.F.R. § 19.4 
(2003).

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101 
(2003).

The veteran has not disputed the eligibility determinations 
with respect to Chapter 1606 benefits except to say that they 
were the wrong benefits.  Based on the limited material in 
the education file the Board is unable to discern any 
possible construction of disagreement expressed by the 
veteran that would give rise to the issue as styled by the RO 
in the statement of the case. 

In short, the RO has addressed an issue in the statement of 
the case for which there has been no disagreement by the 
veteran.  Accordingly, there is no justiciable case or 
controversy currently before the Board, as contemplated by 38 
U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  (An 
appeal consists of a timely filed notice of disagreement and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (2003).  Here, 
there is no statement of the case that relates to the 
veteran's notice of disagreement and substantive appeal.  
Consequently, there is no issue over which the Board has 
jurisdiction.  Id.)  In light of that finding, the case must 
be dismissed.


ORDER

The case is dismissed.


REMAND

As noted above, the veteran has expressed his disagreement 
with the denial of educational assistance benefits that he 
believes he is entitled to as a result of his active duty 
service from December 1976 to December 1979.  He argues that 
he is entitled to educational assistance benefits under 38 
U.S.C. Chapter 34 based on that service.  In the alternative, 
the veteran has argued that he should be given a waiver to 
enroll, and become eligible for, educational assistance 
benefits under 38 U.S.C. Chapter 30.

The RO has denied the veteran's claim for entitlement to 
educational assistance under both Chapter 30 and Chapter 34.  
The veteran submitted his notice of disagreement with the 
RO's decision in June 2003.  He clearly expressed his desire 
to be afforded benefits related to his first period of active 
duty at that time.  In his substantive appeal, received in 
August 2003, the veteran repeated his assertion that he was 
entitled to educational assistance benefits based on his 
first period of service.  He also said that he was never 
informed that he could enroll, and become eligible for 
Chapter 30 benefits, and he requested a waiver in that 
regard.

The veteran has submitted a timely notice of disagreement 
with the denial of certain educational assistance benefits.  
38 C.F.R. §§ 20.201, 20.302 (2003).  He must therefore be 
issued a SOC in response to this timely notice of 
disagreement.  See Manlincon v. West, 12 Vet. App. 328 
(1999).  An SOC should be issued on this issue unless the 
veteran's claim is resolved in some manner, such as by a 
complete grant of benefit sought, or by withdrawal of the 
claim.

The RO should return this issue to the Board only if the 
veteran perfects his appeal in accordance with the provisions 
of 38 U.S.C.A. § 7105 (West 2002).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

The RO should issue a statement of 
the case pertaining to the issue of 
entitlement to educational 
assistance benefits under Chapter 30 
and Chapter 34.  If, and only if, a 
substantive appeal is timely filed, 
the issue(s) should be returned to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



